Fourth Court of Appeals
                                San Antonio, Texas
                                     October 4, 2018

                                   No. 04-17-00625-CV

                                   Deborah H. LUND,
                                       Appellant

                                            v.

             TEXAS HEALTH AND HUMAN SERVICES COMMISSION,
                                Appellee

                From the 150th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2016-CI-00468
                       Honorable Antonia Arteaga, Judge Presiding


                                     ORDER
    The appellant’s unopposed motion for extension of time to file amended brief is hereby
GRANTED. Time is extended to October 26,2018.



                                                 _________________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of October, 2018.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court